Name: COUNCIL REGULATION (EEC) No 1546/93 of 14 June 1993 fixing the monthly price increases for paddy rice and husked rice for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 154/8 Official Journal of the European Communities 25 . 6 . 93 COUNCIL REGULATION (EEC) No 1546/93 of 14 Tune 1993 fixing the monthly price increases for paddy rice and husked rice for the 1993/94 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (*), and in particular Article 7 (2 ) thereof, Having regard to the proposal from the Commission (2 ), Whereas, when the number and amount of the monthly increases and the first month during which these increases are to apply are fixed, account should be taken of the storage costs and financing charges for storing rice in the Community and of the need to ensure that the disposal of stocks of rice conforms to market requirements, Article 7 ( 1 ) of Regulation (EEC) No 1418/76 shall be:  ECU 2,07 per tonne for the intervention price and for the buying-in price,  ECU 2,58 per tonne for the target price . 2. The monthly increases shall apply to the intervention price and the buying-in price from 1 January to 1 July 1994, the prices thus obtained for July 1994 remaining valid until 31 August 1994. The monthly increases shall apply to the target price from 1 October 1993 to 1 July 1994, the price thus obtained for the month of July 1994 remaining valid until 31 August 1994 . HAS ADOPTED THIS REGULATION: Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1993 . Article 1 1 . For the 1993/94 marketing year, the amount of each of the monthly increases provided for in This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH (') OJ No L 166, 25 . 6. 1976, p. 1 . Regulation as last amended by Regulation (EEC) No 1544/93 ( see page 5 of this Official Journal ). ( 2 ) OJ No C 80, 20 . 3 . 1993, p. 9 .